 1
 2
 3
 4
 5
 6
 7

 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARIA DEL REFUGIO LUGO-                         Case No.: 3:16-cv-02707-BEN
     NAVARRETE,                                                3: l 5-cr-00596-BEN
12
                                        Plaintiff,
13                                                   ORDER DENYING MOTION TO
     V.                                              VACATE, SET ASIDE, OR
14
                                                     CORRECTSENTENCEUNDER28
     UNITED STATES OF AMERICA,
15                                                   u.s.c. § 2255
                                     Respondent.
16
17
18         Movant, Maria Del Refugio Lugo-Navarrete, proceeding prose, filed a Motion to

19   Vacate, Set Aside, or Correct her Sentence pursuant to 28 U.S.C. § 2255. Respondent,

20   the United States, filed a response, opposing the motion. For the reasons set forth below,

21   this Court DENIES the Motion.

22                                       BACKGROUND

23         On March 5, 2015, Movant was charged by a criminal indictment with (1)

24   conspiracy to distribute cocaine, a Schedule II Controlled Substance, in violation of Title

25   21, United States Code, Sections 84l(a)(l) and 846; and (2) conspiracy to launder

26   monetary instruments in violation of Title 18, United States Code, Section

27   1956(a)(l)(B)(i) and (h). The United States subsequently filed a Superseding Indictment

28

                                                                                  3:16-cv-02707-BEN
                                                                                  3: 15-cr-00596-BEN
 1 that included the same two counts on June 11, 2015. (Docket Nos. 54, 99). 1 Movant
 2   entered a plea agreement with Respondent, in which she "waive[d], to the full extent of
 3   the law, any right to appeal or to collaterally attack the conviction and sentence ... unless
 4   the Court impose[d] a custodial sentence above the greater of the high end of the
 5   guideline range recommended by the United States." (Docket No. 116). Movant
 6   thereafter pleaded guilty and came before this Court for sentencing. (Docket No. 251,
 7   260). The Government recommended 37 to 46 months in custody as the high end ofthe
 8   guideline range. (Docket No. 237). The Court imposed a SO-month custodial sentence
 9   and a period of supervised release of five years.2 (Docket No. 260).
10          Almost eight months after her sentencing, Movant filed the instant motion in which
11   she asserts a single ground for relief. (Docket No. 364). Instead of challenging the
12   voluntariness of her plea agreement or the effectiveness of her counsel, she appears to
13   contend that she was improperly denied an offense level adjustment for minor role. See
14   Id. Respondent opposes the Motion asserting it is (1) "procedurally defaulted" for failing
15   to raise the current claim on direct appeal, (2) "fails to set forth sufficient facts to
16   establish" an entitlement to relief, and (3) the Court did not abuse its discretion by finding
17   the Movant was not entitled to a adjustment for minor role. (Doc. No. 374 at 2.)
18                                       LEGAL STANDARD
19         Under section 2255, a movant is entitled to relief if the sentence: (1) was imposed
20   in violation of the Constitution or the laws of the United States; (2) was given by a court
21   without jurisdiction to do so; (3) was in excess of the maximum sentence authorized by
22   law; or (4) is otherwise subject to collateral attack. 28 U.S.C. § 2255; United States v.
23   Speelman, 431 F.3d 1226, 1230 n.2 (9th Cir. 2005). If it is clear the movant has failed to
24
25
26   I
           All docket citations refer to the criminal case docket, No. 15-cr-00596-BEN.
     2
27         While the SO-month sentence exceeded the sentencing range in the Government's
     recommendation, the sentence was in the middle of the guideline range based on the
28   offense level indicated in the Defendant's plea agreement.
                                                     2
                                                                                      3: 16-cv-02707-BEN
                                                                                      3: 15-cr-00596-BEN
     1 state a claim, or has "no more than conclusory allegations, unsupported by facts and
 2      refuted by the record," a district court may deny a § 2255 motion without an evidentiary
 3 hearing. United States v. Quan, 789 F.2d 711, 715 (9th Cir. 1986).
 4                                            DISCUSSION3
 5 A.         Movant's Claim is Procedurally Defaulted
 6            Respondent argues Movant procedurally defaulted her challenge because she failed
 7 to file a direct appeal. A federal prisoner who fails to raise a claim on direct appeal
 8 procedurally defaults the claim and must demonstrate cause and prejudice or actual
 9      innocence to obtain relief under section 2255. Bousley v. United States, 523 U.S. 614,
10      622 (1998); U.S. v. Avery, 719 F.3d 1080, 1083 (2013). Respondent contends Movant
11 · cannot establish cause, prejudice, or actual innocence to overcome the bar. The Court
12      agrees.
13            As discussed above, the Movant did not file a direct appeal. Thus, the only issue is
14     whether her Motion involves a constitutional claim that would still be entitled to review
15     upon a showing of good cause and actual prejudice or a non-constitutional claim that is
16     not entitled to review. A claim involving a factual dispute relating to a Pre-Sentence
17     Report is a non-constitutional claim. United States v. Schlesinger, 49 F.3d 483, 484-85
18     (9th Cir. 1994). The Court finds there is neither cause or prejudice that would overcome
19     the procedural default, as Movant's claim is not novel nor is there any indication of
20     prejudice. See Reedv. Ross, 468 U.S. 1, 16 (1984) (a petitioner may demonstrate cause if
21     his "constitutional claim is so novel that its legal basis is not reasonably available to
22     counsel."); see also Molina-Martinez v. United States, 136 S. Ct. 1338, 1346-47 (2016)
23     (an application of an incorrect Guidelines range and sentencing affects a defendant's
24     substantial rights). Thus, by failing to raise that argument during a direct appeal, Movant
25
26
27
28     3
              The Court determines there is no need for an evidentiary hearing.
                                                      3
                                                                                      3: 16-cv-02707-BEN
                                                                                      3: 15-cr-00596-BEN
     1 is barred from raising it here. Accordingly, the Court need not reach the merits of
 2         Movant's claim because it is procedurally defaulted.
 3      B.       Movant's Claim Fails to Set Forth Adequate Facts to Establish Entitlement to
                 Relief
 4
 5               Additionally, Respondent argues the Motion should be denied because it fails to set
 6      forth enough facts to establish an entitlement to relief. 4 (Doc. No. 374 at 7.)
 7      Specifically, the Motion "not only fails to state any supporting factual allegations but also
 8      fails to state any legal conclusions that would entitle her to relief." (Doc. No. 374 at 9.)
 9 As a result, the Motion "can be summarized in two points: (1) the U.S. Sentencing
10      Guidelines permit a two-level reduction for minor participants, and (2) Defendant was
11      denied this reduction." Id.
12              The contention by Movant that she was impermissibly denied a minor role
13      adjustment is a bald legal conclusion unsupported by factual allegations. Such claims
14      need not be considered in a motion to vacate. Eaton v. United States, 384 F.3d 235 (9th
15      Cir. 1967.) Additionally, alleged errors that should have been raised on a direct appeal
16      should not be considered in collateral appeals. Evans v. Mitchell, 458 F.2d 993 (9th Cir.
17      1972.) Therefore, Movant has failed to state a cognizable claim for relief under§ 2255.
18      C.      Movant's Claim Fails to Demonstrate the Court Abused its Discretion in
                Denying Movant a Minor Role Adjustment at Sentencing
19
20              Alternatively, Movant contends this Court abused its discretion in denying her a
21     minor role adjustment pursuant to the U.S. Sentencing Guidelines Manual§ 3Bl.2(a), (c)
22     at sentencing. (Doc. No. 364 at 5.) At sentencing, the Court "extensively discussed
23
24
25
26     4
              Movant's Motion states, "US v. Hagan, 412 F.3d 887, 893 (8th Cir. 2005) the
27     guidelines permit a mitigating role reduction if she was 'a minimal participant' and a 22-
       level reduction if she was a minor participant. U.S.S.G. § 3B l .2(a)-(b). Which was
28     denied at the time of sentencing." (Doc. No. 364 at 5.)
                                                      4

                                                                                      3:16-cv-02707-BEN
                                                                                      3:15-cr-00596-BEN
     1 Defendant's role in the drug trafficking organization and ultimately found that the facts
 2      did not justify a reduction for minor role.
 3            The determination to apply a minor role adjustment is based on the totality of the
 4      circumstances and is heavily dependent upon the facts of the case. U.S. Sentencing
 5      Guidelines Manual § 3B 1.2 cmt. n. 3(C). The Sentencing Guidelines provide a non-
 6      exhaustive list of factors to aid courts in making this determination: (1) the degree to
 7      which the defendant understood the scope and structure of the criminal activity; (2) the
 8      degree to which the defendant participated in planning or organizing the criminal activity,
 9      (3) the degree to which the defendant exercised decision-making authority or influenced
10      the exercise of decision-making authority, (4) the nature and extent of the defendant's
11      participation in the commission of the criminal activity, and (5}the degree to which the
12      defendant stood to benefit from the criminal activity. Id.§ 3Bl.2 cmt. n. 3(C)(l)-(5).
13            The record reveals this Court considered the five factors in conjunction with the
14     Movant's role in the overall drug trafficking organization ("DTO") before determining
15     that she was not "substantially less culpable than the average participant." See U.S.S.G.
16      § 3Bl.2 cmt. n.3(A), (C). For example, the Court took into account the fact Movant
17     resided at the Stash House (for a reduced rental rate) where quantities of narcotics were
18     regularly delivered and distributed, that her vehicle was used to move DTO drug
19     proceeds across the United States, and that Movant was entrusted with the responsibility
20     of removing drug trafficking evidence from the Stash House, just to name a few. (See
21     Doc. No. 371 at 11.) Furthermore, the Presentence Report described Movant as a
22     "manager." Compared to the other participants, Movant's "involvement in the criminal
23     activity went beyond being a mere peripheral participant." Id. Thus, the'totality of the
24     circumstances provided more than enough factual basis for the Court to conclude that
25     Movant fell short of meeting her burden of demonstrating that she was substantially less
26     culpable than the other participants. Therefore, the Court did not abuse its discretion in
27     declining to grant Movant a minor role adjustment at sentencing.
28     ///
                                                      5
                                                                                     3: 16-cv-02707-BEN
                                                                                     3: I 5-cr-00596-BEN
     1 D.     Certificate of Appealability
 2            To appeal a district court's denial of a§ 2255 petition, a petitioner must obtain a
 3     certificate of appealability. 28 U.S.C. § 2253(c)(1 )(A). A district court may issue a
 4     certificate of appealability "only if the applicant has made a substantial showing of the
 5     denial of a constitutional right." Id. § 2253(c)(2). To satisfy this standard, the petitioner
 6     must show that "reasonable jurists would find the district court's assessment of the
 7     constitutional claims debatable or wrong." Slack v. McDaniel, 529 U.S. 473, 484 (2000).
 8           For the reasons stated above, no reasonable jurist could conclude that Movant is
 9     entitled to relief on the arguments set forth in her § 2255 Motion. Accordingly, the Court
10     declines to grant Movant a certificate of appealability.
11                                           CONCLUSION
12           For the foregoing reasons, the Court DENIES Movant's § 2255 motion to vacate,
13     modify, or correct her sentence. The Court also declines to issue a certificate of
14     appealability.
15           IT IS SO ORDERED.
16
                                                                            (._
17    Dated: February~ 2020
18
19
20
21
22
23
24
25
26
27
28
                                                    6

                                                                                     3:16-cv-02707-BEN
                                                                                     3: l 5-cr-00596-BEN
